DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 07/16/2021 have been entered and fully considered.  Claims 1, 3-14, and 16-20 are pending.  Claims 2 and 15 are cancelled.  Claims 1, 3-4, 6-7, 9-11, 14, and 16-20 are amended.  Claims 1, 3-14, and 16-20 are examined herein.

Allowable Subject Matter
Claims 1, 3-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
KR 2015-0121912 A (“Kim”) discloses a pouch-type secondary battery (Abstract; [0001]) comprising a pouch-shaped battery case ([0004]); a cell assembly comprising a positive plate, a separator, and a negative plate that are sequentially stacked, the electrode assembly being received in the pouch-shaped battery case ([0017], [0047]); a gas discharge pouch penetrating device 10 located in the pouch-shaped battery case ([0017]-[0018]), gas discharge pouch penetrating device being configured to form a through-hole for gas discharge in the pouch-shaped battery case using an elastic member 14 ([0031]-[0034]), the elastic member being configured to be actuated when a 
US 2011/0045324 A1 (“Kritzer”) discloses an electrochemical energy storage device comprising a volume compensation device (Abstract). In one embodiment, the volume compensation device comprises a bellows 11 located in the interior of a storage housing which shrinks when pressure in the storage housing increases (Figs. 10-11; [0075]-[0076]).  In one embodiment, a valve 16 for reducing excess pressure comprising a spring-loaded valve piston 17, which can release or close an outlet (Figs. 12-14; [0077]).
The prior art, either alone or in combination, does not fairly teach or suggest: “the venting guidance device comprises: a pressure-sensing member configured to shrink when a volume of the pouch-shaped battery case reaches or exceeds a predetermined limit volume; a trigger coupled to the pressure-sensing member, the trigger being configured to move into the pressure-sensing member when the pressure-sensing member shrinks, the trigger in an initial position fixing the elastic member in a stretched state; a penetration member configured to penetrate the pouch-shaped battery case to form the through-hole in the pouch-shaped battery case when the elastic member moves from the stretched state to a compressed state; and a venting guidance case in which the elastic member is disposed, the venting guidance case defining a trigger movement path and a penetration member movement path therein” as recited in claim 1 or “the venting guidance further includes a pressure-sensing member, a trigger coupled to the pressure-sensing member, a penetration member, and a venting guidance case in which the elastic member is disposed;” “shrinking the pressure-sensing member due .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727